DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that the instant application entered the national stage from International Application No. PCT/DE2018/200102, filed 11/09/2018, under 35 U.S.C. 371 which claims priority to Germany 10-2017-220-023.5, filed 11/10/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "A vehicle" in line 1. It is unclear whether the vehicle recited in claim 10 is the same or different than the vehicle recited in claim 1. In order to advance prosecution, the examiner will interpret the vehicle in claim 10 as the vehicle in claim 1. However, under this interpretation it’s unclear how the vehicle in claim 10 is being modified with the same system claim 1, if the vehicle in claim 1 already has the system of claim 10.  Appropriate correction or further explanation is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake (Pub. No.: 2012/0209519 A1) in view of Elsheemy (Pat. No.: 10,650,673 B1).
1) In regard to claim 1, Basnayake discloses the claimed vehicle-to-X communication system for use in a vehicle (figs. 1-3), comprising: 
a first communication interface which is configured to receive a first signal from at least one satellite (¶0019 and ¶0031), 

a controller which is configured to determine a quality of the first signal (¶0007 and ¶0031), 
wherein the controller is further configured to generate a signal for controlling an output unit of the vehicle depending on the determined quality of the first signal and of the second signal (¶0007, ¶0018, ¶0028, ¶0032, ¶0035, ¶0039 and ¶0040).
Basnayake does not explicitly disclose the signal is generated in order to issue warning information about the at least one environment object. 
However, Elsheemy discloses it has been known for a vehicle communication system to generate a signal in order to issue warning information about the at least one environment object (col. 22, lines 18-37). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Basnayake to issue a warning based on environmental object, as taught by Elsheemy.
One skilled in the art would be motivated to modify Basnayake as described above in order for the functionality of the system not to be affected, as taught by Elsheemy (col. 22, lines 30-33). 
 
x) In regard to claim 2 (dependent on claim 1), Basnayake and Elsheemy further disclose the vehicle-to-X communication system according to claim 1, wherein the controller is configured to compare an actual value of the received first signal to a target value of the received first signal, and wherein the controller is further configured to 

3) In regard to claim 3 (dependent on claim 1), Basnayake and Elsheemy further disclose the vehicle-to-X communication system according to claim 1, wherein the first signal comprises a time indication and/or a distance indication of the at least one satellite (Basnayake ¶0026).  

4) In regard to claim 4 (dependent on claim 1), Basnayake and Elsheemy further disclose the vehicle-to-X communication system according to claim 1, wherein the second signal comprises a position and/or a speed of the at least one environment object (Basnayake col. 22, lines 18-37). 

5) In regard to claim 5 (dependent on claim 1), Basnayake and Elsheemy further disclose the vehicle-to-X communication system according to claim 1, wherein the controller is configured to determine the quality of the first signal depending on the quantity of usable satellites and/or on a DOP (dilution of precision) value determinable by the controller based on the first signal (Basnayake col. 22, lines 18-37). 

6) In regard to claim 6 (dependent on claim 1), Basnayake and Elsheemy further disclose the vehicle-to-X communication system according to claim 1, wherein the 

7) In regard to claim 7 (dependent on claim 1), Basnayake and Elsheemy further disclose the vehicle-to-X communication system according to claim 1, wherein the controller is configured to determine the quality of the first signal over a definable period of time and to generate a time for the signal for controlling the output unit depending on an average or a median of the quality of the first signal over this period of time (official notice is taken that both the concept and advantage is known to compare a received signal over a period of time to determine the strength of the signal). 

8) In regard to claim 8 (dependent on claim 1), Basnayake and Elsheemy further disclose the vehicle-to-X communication system according to claim 1, wherein the second communication interface is configured as a V2X communication interface (Basnayake col. 22, lines 18-37).  

9) In regard to claim 9 (dependent on claim 1), Basnayake and Elsheemy further disclose the vehicle-to-X communication system according to claim 1, wherein the controller is configured to determine a distance between the vehicle and the at least one environment object based on the first signal and second signal, and wherein the controller is configured to generate a signal for issuing the warning information 

10) In regard to claim 10 (dependent on claim 1), Basnayake and Elsheemy further disclose the vehicle which comprises the vehicle-to-X communication system according to claim 1 (Basnayake fig. 2: 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CURTIS J KING/Primary Examiner, Art Unit 2684